Citation Nr: 0808969	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-103 25	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for Post-Traumatic 
Stress Disorder (PTSD) currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to May 
1972.  He was awarded the Purple Heart for wounds received in 
the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA) that increased the veteran's evaluation for PTSD 
from 30 percent disabling to 50 percent disabling.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In several statements, the veteran reports that his PTSD had 
worsened since the most recent examination, which was 
conducted in May 2003.  As such, VA is required to afford him 
a contemporaneous VA examination to assess the current 
nature, extent and severity of his psychiatric disability.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Since this case was certified to the Board, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to Vazquez-Flores v. Peake, 
the AMC should provide the veteran 
notice that, to substantiate a claim, 
the claimant must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating the specific 
requirements for obtaining an increased 
evaluation for his claims; the 
particular evaluations available under 
Diagnostic Codes considered for his 
disabilities; and examples of the types 
of medical and lay evidence the veteran 
may submit (or ask the Secretary to 
submit) to establish entitlement to an 
increased evaluation.

2.  After associating with the claims 
folder any pertinent outstanding 
records, schedule the veteran for a VA 
psychiatric examination.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
indicated tests should be performed.  
The examiner should describe the 
nature, extent and severity of the 
veteran's psychiatric disability and 
estimate his Global Assessment of 
Functioning (GAF) score.  The examiner 
must comment specifically on findings 
and conclusions contained in the 
records of the veteran's VAMC entries, 
and in particular, one dated in 
February 2005.  The examiner should 
also state the degree to which the 
veteran's employability is impaired by 
his psychiatric disability.  All 
findings and conclusions should set 
forth in a legible report.

3.  The AMC should readjudicate the 
claim.  If the benefits sought on 
appeal are not granted in full, a 
supplemental statement of the case 
should be issued and the veteran 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

